NON-QUALIFIED STOCK OPTION AGREEMENT

PALATIN TECHNOLOGIES, INC.

        AGREEMENT made as of the Date of Grant set forth on the Option
Certificate attached hereto, between Palatin Technologies, Inc. (the “Company”),
a Delaware corporation having a principal place of business at 4C Cedar Brook
Drive, Cranbury, New Jersey 08512, and the individual identified on the Option
Certificate (the “Participant”).

        WHEREAS, the Company desires to grant to the Participant an Option to
purchase shares of its common stock, $.01 par value per share (the “Shares”),
under and for the purposes set forth in the Company’s 2005 Stock Plan (the
“Plan”) with the specific terms of such Option grant as set forth on the Option
Certificate attached hereto;

        WHEREAS, the Company and the Participant understand and agree that any
terms used and not defined herein have the same meanings as in the Plan; and

        WHEREAS, the Company and the Participant each intend that the Option
granted herein shall be a Non-Qualified Option.

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties hereto agree as
follows:

    1.        GRANT OF OPTION.

        The Company hereby grants to the Participant the right and option to
purchase all or any part of an aggregate of the number of Shares listed on the
Option Certificate attached hereto, on the terms and conditions and subject to
all the limitations set forth herein, under United States securities and tax
laws, and in the Plan, which is incorporated herein by reference. The
Participant acknowledges receipt of a copy of the Plan.

    2.        PURCHASE PRICE.

        The purchase price of the Shares covered by the Option shall be the
price per Share as set forth on the Option Certificate attached hereto, subject
to adjustment, as provided in the Plan, in the event of a stock split, reverse
stock split or other events affecting the holders of Shares after the date
hereof (the “Purchase Price”). Payment shall be made in accordance with
Paragraph 9 of the Plan.

    3.        EXERCISABILITY OF OPTION.

        Subject to the terms and conditions set forth in this Agreement and the
Plan, the Option granted hereby shall become exercisable as set forth on the
Option Certificate attached hereto which rights are cumulative and are subject
to the other terms and conditions of this Agreement and the Plan.


--------------------------------------------------------------------------------


    4.        TERM OF OPTION.

        The Option shall terminate ten years from the Date of Grant as set forth
on the Option Certificate attached to this Agreement, but shall be subject to
earlier termination as provided herein or in the Plan.

        If the Participant ceases to be an employee, director or consultant of
the Company or of an Affiliate (for any reason other than the death or
Disability of the Participant or termination of the Participant for “cause” (as
defined in the Plan)), the Option may be exercised, if it has not previously
terminated, within three months after the date the Participant ceases to be an
employee, director or consultant of the Company or an Affiliate, or within the
originally prescribed term of the Option, whichever is earlier, but may not be
exercised thereafter. In such event, the Option shall be exercisable only to the
extent that the Option has become exercisable and is in effect at the date of
such cessation of employment, directorship or consultancy.

        Notwithstanding the foregoing, in the event of the Participant’s
Disability or death within three months after the termination of employment,
directorship or consultancy, the Participant or the Participant’s Survivors may
exercise the Option within one year after the date of the Participant’s
termination of employment, directorship or consultancy, but in no event after
the date of expiration of the term of the Option.

        In the event the Participant’s employment, directorship or consultancy
is terminated by the Company or an Affiliate for “cause” (as defined in the
Plan), the Participant’s right to exercise any unexercised portion of this
Option shall cease immediately as of the time the Participant is notified his or
her employment, directorship or consultancy is terminated for “cause,” and this
Option shall thereupon terminate. Notwithstanding anything herein to the
contrary, if subsequent to the Participant’s termination, but prior to the
exercise of the Option, the Board of Directors of the Company determines that,
either prior or subsequent to the Participant’s termination, the Participant
engaged in conduct which would constitute “cause,” then the Participant shall
immediately cease to have any right to exercise the Option and this Option shall
thereupon terminate.

        In the event of the Disability of the Participant, as determined in
accordance with the Plan, the Option shall be exercisable within one year after
the Participant’s termination of service or, if earlier, within the term
originally prescribed by the Option. In such event, the Option shall be
exercisable:

(a)  

to the extent that the Option has become exercisable but has not been exercised
as of the date of Disability; and


(b)  

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of Disability of any additional vesting
rights that would have accrued on the next vesting date had the Participant not
become Disabled. The proration shall be based upon the number of days accrued in
the current vesting period prior to the date of Disability.


        In the event of the death of the Participant while an employee, director
or consultant of the Company or of an Affiliate, the Option shall be exercisable
by the Participant’s Survivors

2

--------------------------------------------------------------------------------


within one year after the date of death of the Participant or, if earlier,
within the originally prescribed term of the Option. In such event, the Option
shall be exercisable:

(x)  

to the extent that the Option has become exercisable but has not been exercised
as of the date of death; and


(y)  

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of death of any additional vesting rights
that would have accrued on the next vesting date had the Participant not died.
The proration shall be based upon the number of days accrued in the current
vesting period prior to the Participant’s date of death.


5.  

METHOD OF EXERCISING OPTION.


        Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto. Such notice shall state the number of Shares
with respect to which the Option is being exercised and shall be signed by the
person exercising the Option. Payment of the purchase price for such Shares
shall be made in accordance with Paragraph 9 of the Plan. The Company shall
deliver such Shares as soon as practicable after the notice shall be received,
provided, however, that the Company may delay issuance of such Shares until
completion of any action or obtaining of any consent, which the Company deems
necessary under any applicable law (including, without limitation, state
securities or “blue sky” laws). The Shares as to which the Option shall have
been so exercised shall be registered in the Company’s share register in the
name of the person so exercising the Option (or, if the Option shall be
exercised by the Participant and if the Participant shall so request in the
notice exercising the Option, shall be registered in the Company’s share
register in the name of the Participant and another person jointly, with right
of survivorship) and shall be delivered as provided above to or upon the written
order of the person exercising the Option. In the event the Option shall be
exercised, pursuant to Section 4 hereof, by any person other than the
Participant, such notice shall be accompanied by appropriate proof of the right
of such person to exercise the Option. All Shares that shall be purchased upon
the exercise of the Option as provided herein shall be fully paid and
nonassessable.

    6.        PARTIAL EXERCISE.

        Exercise of this Option to the extent above stated may be made in part
at any time and from time to time within the above limits, except that no
fractional share shall be issued pursuant to this Option.

3

--------------------------------------------------------------------------------


    7.        NON-ASSIGNABILITY.

        The Option shall not be transferable by the Participant otherwise than
by will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act or the rules thereunder. However, the
Participant, with the approval of the Administrator, may transfer the Option for
no consideration to or for the benefit of the Participant’s Immediate Family
(including, without limitation, to a trust for the benefit of the Participant’s
Immediate Family or to a partnership or limited liability company for one or
more members of the Participant’s Immediate Family), subject to such limits as
the Administrator may establish, and the transferee shall remain subject to all
the terms and conditions applicable to the Option prior to such transfer and
each such transferee shall so acknowledge in writing as a condition precedent to
the effectiveness of such transfer. The term “Immediate Family” shall mean the
Participant’s spouse, former spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, nieces, nephews and grandchildren (and, for
this purpose, shall also include the Participant.) Except as provided in the
previous sentence, the Option shall be exercisable, during the Participant’s
lifetime, only by the Participant (or, in the event of legal incapacity or
incompetency, by the Participant’s guardian or representative) and shall not be
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted transfer, assignment, pledge, hypothecation or other disposition
of the Option or of any rights granted hereunder contrary to the provisions of
this Section 7, or the levy of any attachment or similar process upon the Option
shall be null and void.

    8.        NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

        The Participant shall have no rights as a stockholder with respect to
Shares subject to this Agreement until registration of the Shares in the
Company’s share register in the name of the Participant. Except as is expressly
provided in the Plan with respect to certain changes in the capitalization of
the Company, no adjustment shall be made for dividends or similar rights for
which the record date is prior to the date of such registration.

    9.        ADJUSTMENTS.

        The Plan contains provisions covering the treatment of Options in a
number of contingencies such as stock splits and mergers. Provisions in the Plan
for adjustment with respect to stock subject to Options and the related
provisions with respect to successors to the business of the Company are hereby
made applicable hereunder and are incorporated herein by reference.

    10.        TAXES.

        The Participant acknowledges that upon exercise of the Option the
Participant will be deemed to have taxable income measured by the difference
between the then fair market value of the Shares received upon exercise and the
price paid for such Shares pursuant to this Agreement. The Participant
acknowledges that any income or other taxes due from him or her with respect to
this Option or the Shares issuable pursuant to this Option shall be the
Participant’s responsibility.

4

--------------------------------------------------------------------------------


        The Participant agrees that the Company may withhold from the
Participant’s remuneration, if any, the minimum statutory amount of federal,
state and local withholding taxes attributable to such amount that is considered
compensation includable in such person’s gross income. At the Company’s
discretion, the amount required to be withheld may be withheld in cash from such
remuneration, or in kind from the Shares otherwise deliverable to the
Participant on exercise of the Option. The Participant further agrees that, if
the Company does not withhold an amount from the Participant’s remuneration
sufficient to satisfy the Company’s income tax withholding obligation, the
Participant will reimburse the Company on demand, in cash, for the amount
under-withheld.

    11.        PURCHASE FOR INVESTMENT.

        Unless the offering and sale of the Shares to be issued upon the
particular exercise of the Option shall have been effectively registered under
the Securities Act of 1933, as now in force or hereafter amended (the “1933
Act”), the Company shall be under no obligation to issue the Shares covered by
such exercise unless and until the following conditions have been fulfilled:

(a)  

The person(s) who exercise the Option shall warrant to the Company, at the time
of such exercise, that such person(s) are acquiring such Shares for their own
respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing the
Shares issued pursuant to such exercise:


  “The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and


(b)  

If the Company so requires, the Company shall have received an opinion of its
counsel that the Shares may be issued upon such particular exercise in
compliance with the 1933 Act without registration thereunder. Without limiting
the generality of the foregoing, the Company may delay issuance of the Shares
until completion of any action or obtaining of any consent, which the Company
deems necessary under any applicable law (including without limitation state
securities or “blue sky” laws).


5

--------------------------------------------------------------------------------


12.  

RESTRICTIONS ON TRANSFER OF SHARES.


        12.1 If, in connection with a registration statement filed by the
Company pursuant to the Securities Act, the Company or its underwriter so
requests, the Participant will agree not to sell any Shares for a period not to
exceed 180 days following the effectiveness of such registration.

        12.2 The Participant acknowledges and agrees that neither the Company,
its shareholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the employment of the Participant by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.

    13.        NO OBLIGATION TO MAINTAIN RELATIONSHIP.

        The Company is not by the Plan or this Option obligated to continue the
Participant as an employee, director or consultant of the Company or an
Affiliate. The Participant acknowledges: (i) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (ii) that
the grant of the Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (iii) that all determinations with respect to any such future
grants, including, but not limited to, the times when options shall be granted,
the number of shares subject to each option, the option price, and the time or
times when each option shall be exercisable, will be at the sole discretion of
the Company; (iv) that the Participant’s participation in the Plan is voluntary;
(v) that the value of the Option is an extraordinary item of compensation which
is outside the scope of the Participant’s employment contract, if any; and (vi)
that the Option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

    14.        NOTICES.

        Any notices required or permitted by the terms of this Agreement or the
Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

If to the Company:

  at its principal business office listed on the first page of this Agreement


If to the Participant:

  at the address set forth on the Option Certificate attached hereto


or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one

6

--------------------------------------------------------------------------------


business day following delivery to a recognized courier service or three
business days following mailing by registered or certified mail.

    15.        GOVERNING LAW.

        This Agreement shall be construed and enforced in accordance with the
law of the State of Delaware, without giving effect to the conflict of law
principles thereof. For the purpose of litigating any dispute that arises under
this Agreement, the parties hereby consent to exclusive jurisdiction in New
Jersey and agree that such litigation shall be conducted in the state courts of
New Jersey or the federal courts of the United States for the District of New
Jersey.

    16.        BENEFIT OF AGREEMENT.

        Subject to the provisions of the Plan and the other provisions hereof,
this Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

    17.        ENTIRE AGREEMENT.

        This Agreement, together with the Option Certificate and the Plan,
embodies the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior oral or written
agreements and understandings relating to the subject matter hereof. No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or
restrict, the express terms and provisions of this Agreement, provided, however,
in any event, this Agreement shall be subject to and governed by the Plan.

    18.        MODIFICATIONS AND AMENDMENTS.

        The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

    19.        WAIVERS AND CONSENTS.

        Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

    20.        DATA PRIVACY.

        By entering into this Agreement, the Participant: (i) authorizes the
Company and each Affiliate, and any agent of the Company or any Affiliate
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its Affiliates such information and data as the Company or
any such Affiliate shall request in order to facilitate the grant of

7

--------------------------------------------------------------------------------


options and the administration of the Plan; (ii) waives any data privacy rights
he or she may have with respect to such information; and (iii) authorizes the
Company and each Affiliate to store and transmit such information in electronic
form.

8

--------------------------------------------------------------------------------



Exhibit A

Stock Option Exercise Form

--------------------------------------------------------------------------------

Attention: Jeff Koellner, Director of Finance & Controller
 
Palatin Technologies, Inc.
Cedar Brook Corporate Center
4-C Cedar Brook Drive
Cranbury, NJ 08512

Dear Mr. Koellner:

The undersigned elects to exercise his/her Option to purchase shares of Palatin
Technologies Common Stock as outlined below:


Number of shares          Option Price            Option                  Total Option Price
being                     per                     Agreement               (shares X
Exercised                 Share                   Date                    price/share)

                          $                                               $
----------------------    ---------------------   ---------------------   ---------------------

                          $                                               $
----------------------    ---------------------   ---------------------   ---------------------

                          $                                               $
----------------------    ---------------------   ---------------------   ---------------------

                                                                          $
----------------------                                                    ---------------------

1. Total # ___________                                                    2. Total $ __________


B.  

Payment: Enclosed is a certified cashier’s check or Money Order in the amount of
$ ____________ in payment of the total option price outlined above.


Please issue the shares (check one) and complete requested information:

[ ] to me or [ ] to me and ________________________________________ (indicate
name) , a joint tenants with right of survivorship at the following address:

Address:         City State Zip Code     Social Security Number:     Employee
Telephone:


My mailing address for shareholder communications, if different from the above
address is:


--------------------------------------------------------------------------------


I understand the nature of the investment I am making and the financial risks
thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state, and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the shares. I understand that if I am exercising
an incentive stock option and I am an employee of Palatin Technologies that I
must notify the Company when I sell this stock.

Sincerely,

Name (Print) Name (Sign) Date


        Please retain a copy of this form your records


--------------------------------------------------------------------------------